Per Curiam.

Cleveland Bar Assn. v. Stem (1972), 29 Ohio St. 2d 77, 278 N. E. 2d 670, established the rule that when a lawyer is convicted of the willful failure to file a *49federal income tax return, and such a determination becomes final, the lawyer will be indefinitely suspended from the practice of law. This court stated, at page 80:
“We are'of the opinion that the time has come to establish and publically announce a pattern of consistency in the imposition of discipline in [these] cases * *
In Columbus Bar Assn. v. Dixon (1974), 40 Ohio St. 2d 76, 77, 320 N. E. 2d 293, it is noted that “efforts to distinguish eases of this nature [from Stein] on other than clear-cut grounds serve only to prolong the uncertainty” of a respondent’s plight.
It is our conclusion that the facts herein are not distinguishable from those in Stein and subsequent cases. See Columbus Bar Assn. v. Dixon, supra; Ohio State Bar Assn. v. Tzagournis (1976), 46 Ohio St. 2d 367, 348 N. E. 2d 690. In Cincinnati Bar Assn. v. Beall (1978), 54 Ohio St. 2d 168, 375 N. E. 2d 423, the respondent was charged with violating DE 1-102 of the Code of Professional Eesponsibility after his plea of nolo contendere to the charge of the willful failure to file a federal income tax return resulted in his federal conviction. Although respondent denied that his actions were motivated by an intent to deceive or defeat his tax responsibility, and he acknowledged that the government was informed of his liability by virtue of a partnership return filed by him, this court stated at page 170:
“The fact in this area of lawyer discipline found by this court to warrant indefinite suspension from the practice of law is a final federal determination, in a criminal case, that the respondent has been guilty of a willful failure to file a federal income tax return.”
In view of the foregoing, respondent is indefinitely suspended from the practice of law.

Judgment accordingly.

Celebeezze, C. J., Herbert, W. Brown, Sweeney, Pryatel and Holmes, JJ., concur.
Connors, J., dissents.
*50Connors, J., of the Sixth Appellate District, sitting for P. Brown, J.
Pryatel, J., of the Eighth Appellate District, sitting for Locher, J.